DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed July 19, 2021 has been entered. Claims 1-12 and 16-30 remain pending in the application.

Response to Arguments
       Applicant’s arguments, see pages 9-10, filed July 19, 2021, with respect to the rejection(s) of claim(s) 1-2, 4-5, 8, 11-12, 16-20, 21-15, and 27-30 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barnett et al (5,704,479), hereafter, Barnett, and in further view of Meachum et al (2015/023324 A1), hereafter, Meachum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett and in further view of Meachum et al (2015/0203324 A1), hereafter, Meachum.
Regarding Claim 1: Barnett discloses a cable dispenser (20), comprising: a first subframe (28), comprising: a first panel (38/42) comprising a first hole (48) having a first diameter and at least one tab (50), a second panel (36) orthogonal (Figure 1) to the first panel (38/42) and attached to the first panel (38/42) at a first edge (left side of 36) of the second panel (36), and a third panel (40/44) orthogonal (Figure 1) to the second panel (36) and parallel to the first panel (38/42) and attached to the second panel (36) at a second edge (right side of 36) of the second panel (36), opposite the first edge of the second panel (36) and separated from the first edge of the second panel (36) by a first width, the third panel (40/44) comprising a second hole (48) having the first diameter and a second at least one tab (50); 
Although Barnett fails to explicitly disclose a second subframe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with second subframe as a duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). The motivation for 
a second subframe (28), comprising: a fourth panel (38/42) comprising a third hole (48) having the first diameter, a fifth panel (36) orthogonal to the fourth panel (38/42) and attached to the fourth panel (38/42) at a first edge of the fifth panel (36) and comprising a plurality of slots (52), each slot (52) configured to receive a corresponding tab of the at least one tabs of the first panel (38/42) or the at least one tabs (50) of the third panel (40/44), and a sixth panel (40/44) orthogonal to the fifth panel (36) and parallel to the fourth panel (38/42) and attached to the fifth panel (36) at a second edge of the fifth panel (36) opposite the first edge of the fifth panel (36) and separated from the first edge of the fifth panel (36) by a second width -2-Application No. 16/037,691Attorney Docket No.: 096001-1233Client Ref. No. BEL-016USgreater than the first width, the sixth panel (40/44) comprising a fourth hole (48) having the first diameter,
and having an outer diameter approximately equal to the first diameter and a length equal to or greater than the first width and second width such that when positioned through the first hole, the second hole, the third hole, and the fourth hole, the core has one rotational degree of freedom and one traversal degree of freedom (as there is no mechanism which locks the core in either a longitudinal or latitudinal direction, therefore, enabling the core to have rotational freedom and traversal freedom); and a carton (30) comprising a plurality of panels (54, 56, 58, 60, 62 64, 66) configured to encapsulate the first subframe (28), the second subframe (28), and the cylindrical core (22) (Figure 2), a first panel of the plurality of panels (58) of the carton (30) having at least one rounded rectangular hole (70, column 3; lines 56-59) sized to accommodate a human hand; wherein the first panel of the first subframe (28) is 
and except wherein the cylindrical core is positioned through the first hole and the second hole of the first subframe and the third hole and fourth hole of the second subframe.
Meachum teaches a cable dispenser wherein a cylindrical core is positioned through the holes of the subframe (page 2; paragraph [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with the cylindrical core is positioned through the holes of the subframe as taught by Meachum. The motivation for doing so would be to allow the ends of the core to extend outside the dispenser (page 2; paragraph [0018]) and to better support the core subject to its (and the article held) weight. Once the elements disclosed by Barnett are combined with the aforementioned teachings of Meachum, the combination is as claimed. 

Regarding Claim 2: Barnett-Meachum discloses the cable dispenser as applied to claim 1 above, and wherein the first subframe (28), the second subframe (28), and the carton (30) are corrugated cardboard (column 3, lines 19-21 and column 3, lines 42-44).

Regarding Claim 4: Barnett-Meachum discloses the cable dispenser as applied to claim 1 above, and further comprising a cable helically wrapped (Figure 1) around the cylindrical core (Barnett, 22) (column 3, lines 2-4).

Regarding Claim 5: Barnett-Meachum discloses the cable dispenser as applied to claim 4 above, and wherein the cylindrical core (Barnett, 22)(Figure 2) comprises a first axel region (26) at a first terminal end of the cylindrical core (Barnett, 22)(Figure 2) positioned within the first hole (48 x 1) and the third hole (48 x 1), a second axel region (26) at a second terminal end of the cylindrical core (Barnett, 22)(Figure 2) positioned within the second hole (48 x 1) and the fourth hole (48 x 1), and a central portion (110) between the first axel region (26) and second axel region (26); and wherein the cable (24) is helically wrapped around (Figures 1 & 8) the central portion (110).

Regarding Claim 8: Barnett-Meachum discloses the cable dispenser as applied to claim 1 above, and wherein a seam between the first panel (38/42) of the first subframe (28) and the second panel (36) of the subframe is folded approximately 90 degrees (Figure 1).


Regarding Claim 21: Barnett discloses a cable dispenser, comprising: a frame (28) comprising a plurality of attached panels (38/42, 36, 40/44), a subset of the plurality of attached panels each comprising a hole (48) having a first diameter; and a core (Barnett, 22) having an outer diameter approximately equal to the first diameter (Figure through the holes of the at least two panels. 
Meachum teaches a cable dispenser wherein a cylindrical core is positioned through the holes of the subframe (page 2; paragraph [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with the cylindrical core is positioned through the holes of the subframe as taught by Meachum. The motivation for doing so would be to allow the ends of the core to extend outside the dispenser (page 2; paragraph [0018]) and to better support the core subject to its (and the article held) weight. Once the elements disclosed by Barnett are combined with the aforementioned teachings of Meachum, the combination is as claimed. 


Regarding Claim 22: Barnett-Meachum discloses the cable dispenser as applied to claim 21 above, wherein the frame (28) is formed of a single material (column 3; lines 20-22).  

Regarding Claim 23: Barnett-Meachum discloses the cable dispenser as applied to claim 21 above, wherein the frame (28) comprises a first panel (38/42) having a first hole (48), a second panel (36) attached to the first panel (38/42), and a third panel (40/44) attached to the second panel (36) having a second hole (28).  

Regarding Claim 24: Barnett-Meachum discloses the cable dispenser as applied to claim 21 above, wherein the core (22) has one rotational degree of freedom when positioned within the holes (48) of the at least two panels of the subset (28) of the plurality of attached panels.  

Regarding Claim 25: Barnett-Meachum discloses the cable dispenser as applied to claim 21 above, wherein the frame further comprises a first subframe (28) having a first plurality of attached panels (38/42, 36, 40/44), and except a second subframe having a second plurality of attached panels, a subset of each of the first plurality of attached panels and the second plurality of attached panels each comprising a hole having the first diameter.
Although Barnett fails to explicitly disclose a second subframe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with second subframe as a duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). The motivation for doing so would be to better secure and support the cylindrical core. The duplication of parts as expressed above would result in the following second subframe:
a second subframe (28) having a second plurality of attached panels (38/42, 36, 40/44), a subset of each of the first plurality of attached panels and the second plurality of attached panels (38/42, 36, 40/44) each comprising a hole (48) having the first diameter (Figure 1).  

Regarding Claim 27: Barnett-Meachum discloses the cable dispenser as applied to claim 25 above, wherein the first subframe (28) is attached to the second subframe (duplicated 28) via an attachment (22) with one degree of freedom (as there is no mechanism which locks the core in either a longitudinal or latitudinal direction, therefore, enabling the core to have rotational freedom and traversal freedom).

Regarding Claim 28: Barnett-Meachum discloses the cable dispenser as applied to claim 21 above, and except wherein a second subset of the plurality of attached panels, different from the first subset of the plurality of attached panels, comprises a hole (48) for dispensing a cable (24) from the core (22).  

Although Barnett fails to explicitly disclose a second subset, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with second subframe as a duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). The motivation for doing so would be to better secure and support the cylindrical core. The duplication of parts as expressed above would result in the following second subframe.

Regarding Claim 29: Barnett-Meachum discloses the cable dispenser as applied to claim 21 above, and further comprising a carton (30) comprising a plurality of 

Regarding Claim 30: Barnett-Meachum discloses the cable dispenser as applied to claim 29 above, and wherein a first panel (58) of the plurality of panels of the carton (54, 56, 58, 60) comprises at least one hole (70) sized to accommodate a human hand (Figure 1)(column 3, lines 56-58).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett and further in view of Andersen et al (2004/0102870 A1), hereafter, Andersen.

Regarding Claim 3:  Barnett discloses the cable dispenser as applied to claim 1 above, and except wherein the cylindrical core is compressed paper. Andersen teaches a cylindrical core made of compressed paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with the one made of compressed paper as taught by Andersen. The motivation for doing so would be to provide a sturdy material to support the material wound on it (page 2, paragraph [0027]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett, in further view of Meachum et al (2015/0203324 A1), hereafter, Meachum, and further in view of Murakami et al (2008/0236102 A1), hereafter, Murakami.

Regarding Claim 3: Barnett-Meachum discloses the cable dispenser as applied to claim 1 above, and except wherein the cylindrical core is compressed paper. Murakami teaches a cylindrical core made of compressed paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with the one made of compressed paper as taught by Andersen. The motivation for doing so would be so that the weight of the assembled dispenser can be reduced (page 3, paragraph [0043]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett, in further view of Meachum et al (2015/0203324 A1), hereafter, Meachum, and further in view of Galgano et al (2012/0318939), hereafter, Galgano.
Regarding Claim 6: Barnett discloses the cable dispenser as applied to claim 1 above, except wherein the second panel of the first subframe includes at least one cutout configured to receive a terminal end of a cable wrapped around the cylindrical core. Galgano teaches a second panel (704) of the first subframe (700B) that includes at least one cutout (702B) configured to receive a terminal end of a cable wrapped around the cylindrical core (Figure 7, paragraph [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with the cutout of the first subframe as taught by .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett, in further view of Meachum et al (2015/0203324 A1), hereafter, Meachum, further in view of Galgano et al (2012/0318939), hereafter, Galgano, and further in view of Ellis et al (US 2017/0320689 A1), hereafter, Ellis.

Regarding Claim 7: Barnett-Galgano discloses the cable dispenser (Barnett, 20) as applied to claim 6 above, and except wherein a second panel of the carton includes at least one cutout adjacent to the at least one cutout of the second panel of the first subframe and configured to receive the terminal end of the cable. Ellis teaches a cable dispenser wherein a second panel (20) of the carton (48) includes at least one cutout (58) adjacent (Figure 5) to the at least one cutout of the second panel (20) of the first subframe and configured to receive the terminal end of the cable (page 2, paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett-Galgano with the cutout configured to receive the terminal end of the cable as taught by Ellis. The motivation for doing so would be to hold/park an end of the fiber optic cable to help prevent a loose end of the fiber optic cable from dangling to be damaged, tangled, or hung-up (page 2, paragraph [0026]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett, further in view of Meachum et al (2015/0203324 A1), hereafter, Meachum, and further in view of Gordon (2002/0088896).

Regarding Claim 9: Barnett discloses the cable dispenser as applied to claim 1 above, and except wherein a seam between the first panel of the first subframe and the second panel of the subframe is perforated. Gordon teaches a cable dispenser wherein a seam (17) between first panel of the first subframe and the second panel of the subframe is perforated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with a perforated seam between the first panel of the first subframe and the second panel of the subframe as taught by Gordon. The motivation for doing so would be for connecting the portions (page 2, paragraph [0025]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett, further in view of Meachum et al (2015/0203324 A1), hereafter, Meachum, and further in view of Bass (5,529,186).

Regarding Claim 10: Barnett discloses the cable dispenser as applied to claim 1 above, and except wherein the at least one rounded rectangular hole of the first panel of the carton has perforated edges and a removable central portion. Bass teaches at least one rounded rectangular hole (13) of the first panel (12) of the carton with perforated . 

Allowable Subject Matter
Claims 11-12, 16-20, and 26 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIA COX/Examiner, Art Unit 3736